Case 2:18-cr-00087-.]I\/|A Document 35 Filed 10/11/18 Page 1 of 1 Page|D #: 182
FOLEY GRIFFIN, LLP

Ai'TORNEl 'X A'l` LAll-"'

rHoMAS J_ retry 666 OLD COUNTRY ROAD, STE. 305 SUFFOL*< §§L'NT"`Y§F“CE
BR!AN J' GR[FFIN GARDEN C[TY, NEWYORK 1 1530 SOL'THAi\-iPToN` NEW ‘f-blll:l< fi§§;
DANIEL w. RUSSO (516) 741_1110 (531)506,-8110

KE]_[_Y Gr_JTHY FAC. (5 16) 741-9171

CHR[S M(`DONOUGH, SPECIAL COUNS]IL ____________

October 11, 2018

The Honorable loan 1\/1. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

RE: United States v. Richard (Rob) Walker
Docket No.: 18 -CR-087 (JMA)

Dear Judge Azrack,

Please allow this letter to serve as our response to the Government’s request to advance
the date of Mr. Walker’s trial from January T’, 2019 to November 12, 2018. The defense does not
consent to the Govermnent’s application for the reasons stated herein.

Currently, the parties are engaged in significant and potentially dispositive motion
practice. Pursuant to the Court’s motion schedule, the defense is preparing a Reply to the
Government’s Opposition and Will be filing said Reply shortly. Additionally, it is conceivable
that pre-trial hearings Will need to be scheduled and conducted after the Court’s decision on the
motions. For these reasons alone, a November trial date is simply unrealistic.

Further, in addition to the reasons put forth above, the issue of the scheduling for my
office and myself is also a significant concern. Based upon the firm trial date of .1 anuary 7‘}" 2019,
set several months ago, the undersigned has Worked diligently to clear our schedule and begin
trial preparations and trial as scheduled by this Court. ln doing so, this firm has moved forward
on other matters and have been preparing those matters for litigation in November and early
December. As such, it would be extremely difficult from a logistical standpoint to begin to free
my calender in November When I have already done so for January.

lf the Court requires any further information, please do not hesitate to contact the
undersigned

Very truly yours,

 

